Title: To James Madison from John Graham (Abstract), 23 June 1805
From: Graham, John
To: Madison, James


23 June 1805, New Orleans. “I have the Honor to inclose so many of the ‘Acts passed at the first Session of the Legislative Council of the Territory of Orleans,’ as are printed; and to say that the residue shall be forwarded, so soon as they come from the Press.
“I have been induced to send on these Acts, in this form, as I understand it is the usage in the other Territories to do so; if however you prefer a manuscript Copy I will have one made out.
“On my arrival here on the 3d of this Month I was told by the Physicians that it would be extremely imprudent in me, to remain in Town, coming here as I did, at this advanced Season of the Year, from a Northern Climate, in high health. In consequence of their advice I have endeavoured to get Lodgings near the City—as yet I have not succeeded; but at all events I shall move out of Town in a day or two & so soon as I get myself settled I will begin to transcribe the Official Journal of the Governor with a view of sending you a Copy for the Inspection of the President.
“The Governor desires me to say that he will have the Honor of writing to you by the next Mail: at present he has nothing to communicate save only that the Council formed a quorum the day before yesterday & proceeded to business. On the 3d of next Month they will be prorogue’d sine die.”
